 Case 5:19-cv-05066-JLV Document 21 Filed 05/20/20 Page 1 of 5 PageID #: 109



                         UNITED STATES DISTRICT COURT

                            DISTRICT OF SOUTH DAKOTA

                                   WESTERN DIVISION


CAROLYN NEW HOLY, STEPHANIE                           CIV. 19-5066-JLV
STAR COMES OUT and SANDRA FIRE
LIGHTNING,
                                                           ORDER
                     Plaintiffs,

     vs.

UNITED STATES DEPARTMENT OF
INTERIOR, BUREAU OF INDIAN
AFFAIRS, DANIELLE MCQUILLEN,
Deputy Regional Director-Indian
Services, Great Plains Regional Office,
and JOHN M. LONG, Superintendent,
Pine Ridge Agency,

                     Defendants.1


      Plaintiffs are citizens of the Oglala Sioux Tribe (“OST”) and members of a

task force convened to draft recommended changes to the OST Constitution.

(Docket 1 at p. 1). Changes to the OST Constitution must be ratified in a tribal

election conducted by the Secretary of the Interior. 25 U.S.C. § 5123(a)(1). The

Secretary will only conduct an election upon petition of tribal citizens where the

petitioners have gathered the signatures of 1/3 of the qualified tribal voters

within a year. OST Constitution Art. XI; 25 C.F.R. §§ 81.57(a)(2)(i), 81.58. This




      1Plaintiffs’
                 complaint names Danielle Daughtery as a defendant. (Docket
1 at ¶ 8). Her name is now Danielle McQuillen. (Dockets 9 at p. 1 n.1 & 15).
John Long is also a defendant. (Docket 1 at ¶ 7). Mr. Long is now the
Superintendent of the Pine Ridge Agency of the Bureau of Indian Affairs, not the
Acting Superintendent. (Docket 10 at ¶¶ 2-3). Future pleadings in this case
shall use this caption and the Clerk of Court shall update the docket to match.
 Case 5:19-cv-05066-JLV Document 21 Filed 05/20/20 Page 2 of 5 PageID #: 110



action challenges the alleged failure of defendants to extend the one year

deadline by six months. (Docket 1 at ¶¶ 37-46).

      The court ordered the parties to conduct a conference under Federal Rule

of Civil Procedure 26(f) by April 3, 2020, and file a discovery report within 14

days of the conference. (Docket 7). However, defendants filed a motion to

dismiss the complaint and a motion to stay discovery. (Dockets 8 & 12).

Defendants assert plaintiffs are seeking improper and burdensome discovery.

(Dockets 12 at p. 3 & 19 at pp. 2-3). Defendants filed plaintiffs’ April 8 requests

for production, which seek, among other things, all documents intended for use

at any proceeding in this action, all statements made by anyone having

knowledge of the facts alleged in the complaint, and all documents relating to the

requested secretarial election or OST constitutional reform. (Docket 20-1 at

pp. 4-5). Plaintiffs also sought to depose defendants Long and McQuillen.

(Docket 14 at ¶ 6). Plaintiffs characterize their discovery requests as “very

limited” and “directed to address the issues raised” in the motion to dismiss.

(Docket 18 at p. 3). They assert they need discovery to determine whether they

asked defendants for an extension of the petition deadline before filing suit. Id.

at p. 2.

      District courts have wide discretion in controlling discovery. See Vallejo

v. Amgen, Inc., 903 F.3d 733, 742 (8th Cir. 2018). In particular, the court may

stay discovery pending the outcome of a dispositive, jurisdictional motion.

Federal Practice & Procedure § 2040 (3d ed. Apr. 2020 update). However, a

party may be entitled to jurisdictional discovery in the face of a motion to dismiss
                                          2
 Case 5:19-cv-05066-JLV Document 21 Filed 05/20/20 Page 3 of 5 PageID #: 111



because “jurisdictional requirements rest on facts that can be disputed.”

Pudlowski v. The St. Louis Rams, LLC, 829 F.3d 963, 964-65 (8th Cir. 2016).

      The court finds no jurisdictional discovery is necessary and grants

defendants’ motion to stay. In their motion to dismiss, defendants primarily

argue the Administrative Procedure Act (“APA”) does not permit plaintiffs’ suit

because the decision to extend the deadline to submit signatures is “committed

to agency discretion by law.” (Docket 9 at pp. 6-9) (citing 5 U.S.C. § 701(a)(2)).

Resolving this question will not turn on whether plaintiffs asked for an

extension.2 Instead, the court will have to consider the reviewability of

defendants’ administrative discretion (or lack thereof). Based on the present

record, the court does not foresee questions of fact impacting its resolution of the

motion to dismiss.

      Moreover, the court is troubled by plaintiffs’ attempts to obtain

wide-reaching discovery in a case challenging an administrative action without

prior court authorization. “It is well-established that judicial review under the

APA is limited to the administrative record that was before the agency when it

made its decision.” Voyageurs Nat. Park Ass’n. v. Norton, 381 F.3d 759, 766

(8th Cir. 2004). In particular, “[i]nquiry into the mental processes of

administrative decisionmakers is to be avoided unless it is the only way there can

be effective judicial review.” Id. (internal quotations omitted). Plaintiffs’

discovery requests were unsuitably broad.

      2In any event, plaintiffs are presumably familiar with whether they or their
task force asked defendants for an extension. They are free to attest to their
remembrances and may file supporting documentation
                                         3
 Case 5:19-cv-05066-JLV Document 21 Filed 05/20/20 Page 4 of 5 PageID #: 112



      Plaintiffs assert their complaint raises non-APA claims. (Docket 18 at

p. 1). The court finds this dubious. The gravamen of the complaint is clearly

that defendants harmed plaintiffs by failing to extend the deadline to submit the

petition signatures. Attacks on agency action are generally cognizable only

through the APA, unless some other statute provides subject matter jurisdiction,

and the complaint identifies only the APA as a viable source of jurisdiction.3

(Docket 1 at ¶ 11). Plaintiffs’ first and second counts explicitly challenge agency

action or regulation. (Docket 1 at ¶¶ 37-44).

      However, in their third count, plaintiffs allege defendants breached the

federal trust responsibility to tribal nations. (Docket 1 at ¶¶ 45-46). Breach of

trust actions arguably invoke federal question jurisdiction. See Rosebud Sioux

Tribe v. United States, 3:16-CV-03038, 2017 WL 1214418 at *7 n.5 (D.S.D.

March 31, 2017) (collecting district court cases for this proposition). But

plaintiffs did not identify any particular item of discovery they need to respond to

the motion to dismiss as it pertains to their breach of trust claim. Accordingly,

this count does not bar staying discovery pending resolution of the motion to

dismiss.

      For these reasons, it is




      3Plaintiffs off-handedly allege the court has subject matter jurisdiction
because defendants’ actions violated the Racketeer Influenced and Corrupt
Organizations Act (“RICO”). (Docket 1 at ¶ 10). This allegation strikes the
court as borderline frivolous. Plaintiffs are advised to carefully support this
allegation in their response to the motion to dismiss or explicitly abandon it.
                                         4
 Case 5:19-cv-05066-JLV Document 21 Filed 05/20/20 Page 5 of 5 PageID #: 113



      ORDERED that defendants’ motion for a stay (Docket 12) is granted. The

deadlines set out in the court’s order of March 3, 2020 (Docket 7) are stayed

pending resolution of the motion to dismiss.

      IT IS FURTHER ORDERED that no discovery shall take place unless the

court denies the motion to dismiss. If the court denies the motion to dismiss, it

will address the need for further discovery.

      IT IS FURTHER ORDERED that plaintiffs shall respond to the motion to

dismiss on or before June 5, 2020. Defendants may file a reply within 14 days

of the filing of the response brief.

      Dated May 20, 2020.

                                 BY THE COURT:

                                 /s/ Jeffrey L. Viken
                                 JEFFREY L. VIKEN
                                 UNITED STATES DISTRICT JUDGE




                                        5
